       Case 3:18-cv-00425-RDM Document 105 Filed 08/13/21 Page 1 of 1




                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT BASHORE,
                                            : CIVIL ACTION NO. 3:18-CV-425
              Plaintiff,                    : (JUDGE MARIANI)

              V.

POCONO MOUNTAIN REGIONAL
POLICE COMMISSION, et al.,

              Defendants.

                                           ORDER

       AND NOW, THIS ~               AY OF AUGUST 2021 , upon consideration of

Defendant's Motion in Limine to Bar Evidence of Other Separations of Employment and

Irrelevant Events to Plaintiffs Termination (Doc. 61) and all relevant documents, for the

reasons set forth in the accompanying Memorandum Opinion, IT IS HEREBY ORDERED

THAT Defendant PMRPC's motion (Doc. 61) is ....-r.......

                                                                              I
